Appeal from a judgment of the County Court of St. Lawrence County (Richards, J.), rendered May 12, 2008, convicting defendant upon his plea of guilty of the crime of attempted criminal sexual act in the first degree.
In satisfaction of an indictment charging him with criminal sexual act in the first degree, defendant entered an Alford plea to the crime of attempted criminal sexual act in the first degree and waived his right to appeal. In accordance with the terms of the plea agreement, he was sentenced as a second violent felony offender to seven years in prison, to be followed by five years of postrelease supervision, which sentence was to run concurrent to any unsatisfied prison term he was then serving. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Upon reviewing the record and counsel’s brief, we agree. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Mercure, J.E, Spain, Malone Jr., Stein and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.